MEMORANDUM ***
Santana Oliva-Munoz, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming, without opinion, the immigration judge’s denial of his application for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction under 8 U.S.C. § 1252. We review de novo, Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and deny the petition for review.
Because Oliva-Munoz did not, at the time of the hearing, have a qualifying spouse, parent or child, the Immigration Judge correctly determined that he was ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada, 293 F.3d at 1093-94. Oliva-Munoz’s equal protection claim is foreclosed by this court’s decision in Jimenez-Angeles v. *208Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002) (rejecting equal protection claim based on NACARA’s more favorable treatment of individuals from certain designated countries).
PETITION FOR REVIEW DENIED.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).